Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application filed 04/02/2020. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 04/02/2020 and 06/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because it in Specification, Page 2, [0008], lines 2-3 contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Examiner’s Note
5.	Examiner notes that “capable of” of claims 1, 7-8, and 14 is optional, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.  In other words, it is unclear whether “selecting an analyzer capable of analyzing a designated odor analysis target” can practice the invention of claims 1, 7-8, and 14 by satisfying all of the other limitations of claims 1, 7-8, and 14, without necessarily being required to possess the capability to obtain and process “analyzing specific odor analysis targets by analyzing the sensor data“ has been used in the claims.  

Claim Interpretation - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6.1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.2. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an analyzer holding unit configured to hold”, “an analyzer selection unit configured to select”, and “analyzer transmission unit configured to transmit” of claim 1.

6.3.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 


7.1.	Claims 1, 7-8, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, and 14 of copending Application No. 16/753,284.
This is a provisional nonstatutory double patenting rejection.
Instant Application No. 16/753,279
Conflicting Application No. 16/753,284	

1. A server apparatus configured to be communicably connected to a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of odors and performing analysis of an odor analysis target, the server apparatus comprising: 
an analyzer holding unit configured to hold a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data; 
an analyzer selection unit configured to select an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers; and 











an analyzer transmission unit configured to transmit the selected analyzer to the terminal apparatus. 

2. The server apparatus according to claim 1, wherein analysis condition information specifying the odor analysis target is transmitted from the terminal apparatus to the server apparatus, and the analyzer selection unit selects the analyzer, based on the analysis condition information. 

1. A server apparatus configured to be communicably connected to a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of odors, the server apparatus comprising: 

an analyzer holding unit configured to hold a plurality of analyzers for analyzing specific odor analysis targets, based on the sensor data; 
an analyzer management unit configured to select an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers, with use of environment information specifying an environment around the odor sensor, determine preprocessing to be performed on the sensor data, according to the selected analyzer, and cause the terminal apparatus to execute the determined preprocessing on the sensor data; 
an analysis execution unit configured to, upon the preprocessed sensor data being transmitted thereto from the terminal apparatus, execute analysis processing of the designated odor analysis target, by applying the selected analyzer to the preprocessed sensor data transmitted thereto; and 
an analysis result transmission unit configured to transmit information indicating a result of the analysis processing to the terminal apparatus. 

5. The server apparatus according to claim 1, wherein the analyzer management unit is configured to specify a feature amount to be extracted from the sensor data, according to the selected analyzer, determine processing for extracting the specified feature amount as preprocessing, and transmit a program module for executing the determined preprocessing to the terminal apparatus. 



7. An odor sensor data analysis method that uses a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of atmospheric substances and performing analysis of an odor analysis target and a server apparatus configured to be communicably connected to the terminal apparatus, the method comprising: 

with the server apparatus, selecting an analyzer capable of analyzing a designated odor analysis target, from among a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data;















with the server apparatus, transmitting the selected analyzer to the terminal apparatus; 
with the terminal apparatus, acquiring the analyzer transmitted thereto from the server apparatus; 
with the terminal apparatus, executing analysis processing of the designated odor analysis target, by applying the acquired analyzer to the collected sensor data; and 
with the terminal apparatus, holding information indicating a result of the analysis processing. 



with the terminal apparatus, collecting the sensor data; 
 odor sensor, and determining preprocessing to be performed on the sensor data, according to the selected analyzer; 
with the terminal apparatus, executing the determined preprocessing on the sensor data; 
with the terminal apparatus, transmitting the preprocessed sensor data to the server apparatus; 
with the server apparatus, executing analysis processing of the designated odor analysis target, by applying the selected analyzer to the preprocessed sensor data transmitted thereto from the terminal apparatus; 
with the server apparatus, transmitting information indicating a result of the analysis processing to the terminal apparatus; and 
with the terminal apparatus, holding the information indicating the result of the analysis processing. 



8. A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer configured to be communicably connected to a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of atmospheric substances and performing analysis of an odor analysis target to carry out: 
holding a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data; 
selecting an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers; and 










transmitting the selected analyzer to the terminal apparatus. 

9. The non-transitory computer-readable recording medium according to claim 8, wherein analysis condition information specifying an odor analysis target is transmitted from the terminal apparatus to the computer, and the analyzer is selected, based on the analysis condition information. 




holding a plurality of analyzers for analyzing specific odor analysis targets, based on the sensor data; 
selecting an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers, with use of environment information specifying an environment around the odor sensor, determining preprocessing to be performed on the sensor data, according to the selected analyzer, and causing the terminal apparatus to execute the determined preprocessing on the sensor data; 
upon the preprocessed sensor data being transmitted thereto from the terminal apparatus, executing analysis processing of the designated odor analysis target, by applying the selected analyzer to the preprocessed sensor data transmitted thereto; and 
transmitting information indicating a result of the analysis processing to the terminal apparatus. 

12. The non-transitory computer-readable recording medium according to claim 8, wherein, a feature amount to be extracted from the sensor data is specified, according to the selected analyzer, processing for extracting the specified feature amount is determined as preprocessing, and a program module for executing the determined preprocessing is transmitted to the terminal apparatus. 



14. A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of odors and performing analysis of an odor analysis multi-design to carry out: 



	collecting the sensor data; 
in a case where an analyzer capable of analyzing a designated odor analysis target is transmitted to a terminal apparatus from a server apparatus that holds a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data, acquiring the analyzer transmitted thereto; 
executing analysis processing of the designated odor analysis target, by applying the acquired analyzer to the collected sensor data; and 
holding information indicating a result of the analysis processing. 

14. A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of odors and configured to be communicably connected to a server apparatus that holds a plurality of analyzers for analyzing specific odor analysis targets based on the sensor data to carry out: 
collecting the sensor data; 
in a case where, in the server apparatus, an analyzer capable of analyzing a designated odor analysis target is selected, from among the plurality of analyzers, with use of environment information specifying an environment around the odor sensor, and preprocessing to be performed on the sensor data is determined, according to the selected analyzer, executing the determined preprocessing on the collected sensor data; 
transmitting the preprocessed sensor data to the server apparatus; and 
in a case where, in the server apparatus, analysis processing of the designated analysis target is executed, by the selected analyzer being applied to the preprocessed sensor data transmitted thereto, holding information indicating a result of the analysis processing. 

18. 
The non-transitory computer-readable recording medium according to claim 14, wherein, in a case where, in the server apparatus, a feature amount to be extracted from the sensor data is specified, according to the selected analyzer, processing for extracting the specified feature amount is determined as preprocessing, and a program module for executing the determined preprocessing is transmitted therefrom, the determined preprocessing is executed by executing the program module.



7.2.	Claims 1, 7-8, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, and 12 of copending Application No. 16/753,284.
This is a provisional nonstatutory double patenting rejection.
Instant Application No. 16/753,279
Conflicting Application No. 16/753,403	


an analyzer holding unit configured to hold a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data; 
an analyzer selection unit configured to select an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers; and 









an analyzer transmission unit configured to transmit the selected analyzer to the terminal apparatus. 

1. A server apparatus configured to be communicably connected to a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of odors, the server apparatus comprising: 

an analyzer holding unit configured to hold a plurality of analyzers for analyzing specific odor analysis targets, based on the sensor data; 
an analyzer management unit configured to select an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers, determine preprocessing to be performed on the sensor data, according to the selected analyzer, and cause the terminal apparatus to execute the determined preprocessing on the sensor data; 
an analysis execution unit configured to, upon the preprocessed sensor data being transmitted thereto from the terminal apparatus, execute analysis processing of the designated odor analysis target, by applying the selected analyzer to the preprocessed sensor data transmitted thereto; and 
an analysis result transmission unit configured to transmit information indicating a result of the analysis processing to the terminal apparatus. 

4. The server apparatus according to claim 1, wherein the analyzer management unit is configured to specify a feature amount to be extracted from the sensor data, according to the selected analyzer, determine processing for extracting the specified feature amount as preprocessing, and transmit a program module for executing the determined preprocessing to the terminal apparatus.



7. An odor sensor data analysis method that uses a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of atmospheric substances and performing analysis of an odor analysis target and a server apparatus configured to be communicably connected to the terminal apparatus, the method comprising: 
with the terminal apparatus, collecting the sensor data; 
with the server apparatus, selecting an analyzer capable of analyzing a designated odor analysis target, from among a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data;











with the terminal apparatus, acquiring the analyzer transmitted thereto from the server apparatus; 
with the terminal apparatus, executing analysis processing of the designated odor analysis target, by applying the acquired analyzer to the collected sensor data; and 
with the terminal apparatus, holding information indicating a result of the analysis processing. 


 

with the terminal apparatus, collecting the sensor data; 
with the server apparatus, selecting an analyzer capable of analyzing a designated odor analysis target, from among a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data, and determining preprocessing to be performed on the sensor data, according to the selected analyzer; 
with the terminal apparatus, executing the determined preprocessing on the sensor data; 
with the terminal apparatus, transmitting the preprocessed sensor data to the server apparatus; 
with the server apparatus, executing analysis processing of the designated odor analysis target, by applying the selected analyzer to the preprocessed sensor data transmitted thereto from the terminal apparatus; 

with the terminal apparatus, holding the information indicating the result of the analysis processing. 



8. A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer configured to be communicably connected to a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of atmospheric substances and performing analysis of an odor analysis target to carry out: 
holding a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data; 
selecting an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers; and 









transmitting the selected analyzer to the terminal apparatus. 

7. A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer configured to be communicably connected to a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of odors to carry out: 


holding a plurality of analyzers for analyzing specific odor analysis targets, based on the sensor data; 
selecting an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers, determining preprocessing to be performed on the sensor data, according to the selected analyzer, and causing the terminal apparatus to execute the determined preprocessing on the sensor data; 
upon the preprocessed sensor data being transmitted thereto from the terminal apparatus, executing analysis processing of the designated odor analysis target, by applying the selected analyzer to the preprocessed sensor data transmitted thereto; and 
transmitting information indicating a result of the analysis processing to the terminal apparatus. 



14. A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of odors and performing analysis of an odor analysis multi-design to carry out: 



	collecting the sensor data; 
in a case where an analyzer capable of analyzing a designated odor analysis target is transmitted to a terminal apparatus from a server apparatus that holds a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data, acquiring the analyzer transmitted thereto; 
executing analysis processing of the designated odor analysis target, by applying the acquired analyzer to the collected sensor data; and 



collecting the sensor data; 
in a case where, in the server apparatus, an analyzer capable of analyzing a designated odor analysis target is selected, from among the plurality of analyzer, and preprocessing to be performed on the sensor data is determined, according to the selected analyzer, executing the determined preprocessing on the collected sensor data; 
transmitting the preprocessed sensor data to the server apparatus; and 
        in a case where, in the server apparatus, analysis processing of the designated analysis target is 

15. The non-transitory computer-readable recording medium according to claim 12, wherein, in a case where, in the server apparatus, a feature amount to be extracted from the sensor data is specified, according to the selected analyzer, processing for extracting the specified feature amount is determined as preprocessing, and a program module for executing the determined preprocessing is transmitted therefrom, the determined preprocessing is executed by executing the program module. 



Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.1. 	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to be directed to a machine (i.e. a server), however a machine must be comprised of structural components per MPEP 2106, and the claims do not expressly disclose structural components of the server apparatus.

8.2.	Claims 8 and 14 are rejected under 35 U.S.C. 101 because the claims are directed to the judicial exception to 35 U.S.C 101, i.e. software per se. The "computer-program product" is usually interpreted as software, and it does not have the proper processor component that executes the code.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (“Tanaka”, US 2017/0010664 A1) in view of Fink et al. (“Fink”, US 2013/0066349 A1).

Regarding Claim 1, Tanaka discloses a server apparatus configured to be communicably connected to a terminal apparatus for collecting sensor data from an (Tanaka, FIG.4, smart wearable device 400, a processing module 410, video sensor 430, a motion sensor 440, a temperature sensor 450, a GPS location sensor 460 and a clock 470, [0052]: The wearable device 400 (“terminal”) has one or more sensors acquiring biological or physical data from a wearer of the wearable device that are connected with a processing module 410 for sensor data processing and storage. An array of environmental sensors such as video sensor 430, a motion sensor 440, a temperature sensor 450, a GPS location sensor 460 and a clock 470, etc. are used to sense the environmental conditions of the wearable device): 
an analyzer holding unit configured to hold a plurality of analyzers for analyzing specific Tanaka, FIG.4, library 490, [0053]: processing module 410 compares the collected sensor data with a library 490 to give a classification to the acquired data; FIG.4, remote computer 540, [0054]: the raw or processed data from one or more sensors is transmitted to a remote computer 540 (“server”) for classification; FIG.3, the wearable smart device 104-1, new algorithm 304, [0050]: the smart wearable device 104-1 (“terminal”), can match capabilities of the sensor input to any corresponding algorithms (”analyzer”) readily available to the wearable smart device 104-1 that are relevant for performing the appropriate task. If the smart wearable device 104-1 cannot match features of the sensor input to corresponding algorithms present on the wearable smart device 104-1, the smart wearable device may automatically request a new algorithm 304 (“analyzer”). It is obvious for one of ordinary skill in the art to incorporate library 490 (“holding unit”) to remote computer 540 by “transmitting the raw or processed data from one or more sensors to a remote computer 540 (“server”) for matching capabilities of the sensor input to any corresponding algorithms (”analyzer”)); 
an analyzer selection unit configured to select an analyzer capable of analyzing a designated (It is obvious for one of ordinary skill in the art to incorporate library 490 to remote computer 540 by “selecting the algorithm 304 (“analyzer”) from library 490 (“holding unit”) based on the matching capabilities of the input sensor data); and 
an analyzer transmission unit configured to transmit the selected analyzer to the terminal apparatus (It is obvious for one of ordinary skill in the art to incorporate library 490 to remote computer 540 by “transmitting the selected algorithm 304 (“analyzer”) to smart wearable device 400 (“terminal”)).

However, Tanaka does not disclose
an analyzer holding unit configured to hold a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data
an analyzer selection unit configured to select an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers.
Fink discloses
an analyzer holding unit configured to hold a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data (Fink, FIG.1, odor sensor 301, [0029]: collecting, by odor sensor 301, odor (e.g., particles in the air or gas) of a person. The odor is analyzed by the sensor and a signal fed back based on the analysis. Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “matching the capabilities of the odor sensor input to any corresponding algorithms (”analyzer”) by the remote computer 540 (“server”));
(Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “selecting the algorithm 304 (“analyzer”) from library 490 (“holding unit”) based on the classification of the odor data”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “odor sensor” of Fink into the invention of Tanaka. The suggestion/motivation would have been to incorporate odor sensor as one or more sensors acquiring biological or physical data from a wearer of the wearable device to analyze the odor and a signal fed back based on the analysis (Fink, Abstract)

Regarding Claim 2, Tanaka-Fink discloses the server apparatus according to claim 1, 
wherein analysis condition information specifying the odor analysis target is transmitted from the terminal apparatus to the server apparatus (Fink, Abstract, Air near the surgical tool is collected and fed into the electronic odor sensor. The odor is analyzed by the sensor), and 
the analyzer selection unit selects the analyzer, based on the analysis condition information (Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “selecting the algorithm 304 (“analyzer”) from library 490 (“holding unit”) based on the classification of the odor data”).  

Regarding Claim 3, Tanaka-Fink discloses the server apparatus according to claim 2, 
wherein the analysis condition information further includes accuracy information specifying an accuracy at which to perform analysis and environment information specifying an environment around the odor sensor (Tanaka, [0058]: The environmental classification of sensor data can also include additional input from audio or video data analysis. Analysis of background sounds can often be used to assist in the accurate determination of the location or social setting of the wearable device).  

Regarding Claim 4, Tanaka-Fink discloses the server apparatus according to claim 3, 
(Tanaka, [0015]: The environment sensor data such as temperature can be considered within the context of the sensor data obtained from a particular user of a wearable device and the programmed functions of the device).  

Regarding Claim 5, Tanaka-Fink discloses the server apparatus according to claim 2, 
wherein, in a case where the odor analysis target originates from a user, the analysis condition information includes personal information of the user (Tanaka, [0031]: a wearable device can be configured to sense and process characteristics that include, but are not limited to, a wearer's physical characteristics such as gender, weight, height, body temperature, skin temperature, heart rate, respiration, blood sugar level, blood glucose level, stress/fatigue, galvanic skin response, ingestion (protein), digestion rate, metabolic rate,… etc.).  

Regarding Claim 6, Tanaka-Fink discloses the server apparatus according to claim l, 
wherein one or more odor analysis targets are designated by an application program that is executed in the terminal apparatus, and analysis condition information specifying the designated one or more odor analysis targets is transmitted from the terminal apparatus to the server apparatus (Tanaka, [0054]: the raw or processed data from one or more sensors is transmitted to a remote computer 540; Fink, Abstract: The odor is analyzed by the sensor).  

Regarding Claim 7 Tanaka discloses an (Tanaka, FIG.4, smart wearable device 400, a processing module 410, video sensor 430, a motion sensor 440, a temperature sensor 450, a GPS location sensor 460 and a clock 470, [0052]: The wearable device 400 (“terminal”) has one or more sensors acquiring biological or physical data from a wearer of the wearable device that are connected with a processing module 410 for sensor data processing and storage. An array of environmental sensors such as video sensor 430, a motion sensor 440, a temperature sensor 450, a GPS location sensor 460 and a clock 470, etc. are used to sense the environmental conditions of the wearable device), the method comprising:
with the terminal apparatus, collecting the sensor data (Tanaka, FIG.4, smart wearable devices 400, [0053]: collects sensor data from one or more of the sensors); 
with the server apparatus, selecting an analyzer capable of analyzing a designated (Tanaka, FIG.4, library 490, [0053]: processing module 410 compares the collected sensor data with a library 490 to give a classification to the acquired data; FIG.4, remote computer 540, [0054]: the raw or processed data from one or more sensors is transmitted to a remote computer 540 (“server”) for classification; FIG.3, the wearable smart device 104-1, new algorithm 304, [0050]: the smart wearable device 104-1 (“terminal”), can match capabilities of the sensor input to any corresponding algorithms (”analyzer”) readily available to the wearable smart device 104-1 that are relevant for performing the appropriate task. If the smart wearable device 104-1 cannot match features of the sensor input to corresponding algorithms present on the wearable smart device 104-1, the smart wearable device may automatically request a new algorithm 304 (“analyzer”). It is obvious for one of ordinary skill in the art to incorporate library 490 (“holding unit”) to remote computer 540 by “transmitting the raw or processed data from one or more sensors to a remote computer 540 (“server”) for matching capabilities of the sensor input to any corresponding algorithms (”analyzer”); and selecting the algorithm 304 (“analyzer”) from library 490 (“holding unit”) based on the matching capabilities of the input sensor data); 
with the server apparatus, transmitting the selected analyzer to the terminal apparatus (It is obvious for one of ordinary skill in the art to incorporate library 490 to remote computer 540 by “transmitting the selected algorithm 304 (“analyzer”) to smart wearable device 400 (“terminal”)); 
with the terminal apparatus, acquiring the analyzer transmitted thereto from the server apparatus (Tanaka, [0065]: The algorithm (“analyzer”) is downloaded to the smart wearable device 400 (“terminal”)); 
(Tanaka, [0065]: The algorithm (“analyzer”) is configured itself to perform the task and operate in the context); and 
with the terminal apparatus, holding information indicating a result of the analysis processing (Tanaka, [0065]: The algorithm (“analyzer”) is configured itself to perform the task and operate in the context).  
However, Tanaka does not disclose
with the server apparatus, selecting an analyzer capable of analyzing a designated odor analysis target, from among a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data (Fink, FIG.1, odor sensor 301, [0029]: collecting, by odor sensor 301, odor (e.g., particles in the air or gas) of a person. The odor is analyzed by the sensor and a signal fed back based on the analysis. Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “matching the capabilities of the odor sensor input to any corresponding algorithms (”analyzer”) by the remote computer 540 (“server”));
with the terminal apparatus, executing analysis processing of the designated odor analysis target, by applying the acquired analyzer to the collected sensor data.
Fink discloses
with the server apparatus, selecting an analyzer capable of analyzing a designated odor analysis target, from among a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data (Fink, FIG.1, odor sensor 301, [0029]: collecting, by odor sensor 301, odor (e.g., particles in the air or gas) of a person. The odor is analyzed by the sensor and a signal fed back based on the analysis. Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “matching the capabilities of the odor sensor input to any corresponding algorithms (”analyzer”) by the remote computer 540 (“server”)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “odor sensor” of Fink into the invention of Tanaka. The suggestion/motivation would have been to incorporate odor sensor as one or more sensors acquiring (Fink, Abstract)

Regarding Claim 8, Tanaka discloses a non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer configured to be communicably connected to a terminal apparatus for collecting sensor data from an (Tanaka, [0079]: A method is performed by executing programming on at least one computer processor, said programming residing on a non-transitory medium readable by the computer processor; FIG.4, smart wearable device 400, a processing module 410, video sensor 430, a motion sensor 440, a temperature sensor 450, a GPS location sensor 460 and a clock 470, [0052]: The wearable device 400 (“terminal”) has one or more sensors acquiring biological or physical data from a wearer of the wearable device that are connected with a processing module 410 for sensor data processing and storage. An array of environmental sensors such as video sensor 430, a motion sensor 440, a temperature sensor 450, a GPS location sensor 460 and a clock 470, etc. are used to sense the environmental conditions of the wearable device): 
holding a plurality of analyzers for analyzing specific (Tanaka, FIG.4, library 490, [0053]: processing module 410 compares the collected sensor data with a library 490 to give a classification to the acquired data; FIG.4, remote computer 540, [0054]: the raw or processed data from one or more sensors is transmitted to a remote computer 540 (“server”) for classification; FIG.3, the wearable smart device 104-1, new algorithm 304, [0050]: the smart wearable device 104-1 (“terminal”), can match capabilities of the sensor input to any corresponding algorithms (”analyzer”) readily available to the wearable smart device 104-1 that are relevant for performing the appropriate task. If the smart wearable device 104-1 cannot match features of the sensor input to corresponding algorithms present on the wearable smart device 104-1, the smart wearable device may automatically request a new algorithm 304 (“analyzer”). It is obvious for one of ordinary skill in the art to incorporate library 490 (“holding unit”) to remote computer 540 by “transmitting the raw or processed data from one or more sensors to a remote computer 540 (“server”) for matching capabilities of the sensor input to any corresponding algorithms (”analyzer”));  
selecting an analyzer capable of analyzing a designated (It is obvious for one of ordinary skill in the art to incorporate library 490 to remote computer 540 by “selecting the algorithm 304 (“analyzer”) from library 490 (“holding unit”) based on the matching capabilities of the input sensor data); and 
transmitting the selected analyzer to the terminal apparatus (It is obvious for one of ordinary skill in the art to incorporate library 490 to remote computer 540 by “transmitting the selected algorithm 304 (“analyzer”) to smart wearable device 400 (“terminal”)).  
However, Tanaka does not disclose
holding a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data;
selecting an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers.
Fink discloses
holding a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data (Fink, FIG.1, odor sensor 301, [0029]: collecting, by odor sensor 301, odor (e.g., particles in the air or gas) of a person. The odor is analyzed by the sensor and a signal fed back based on the analysis. Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “matching the capabilities of the odor sensor input to any corresponding algorithms (”analyzer”) by the remote computer 540 (“server”));
selecting an analyzer capable of analyzing a designated odor analysis target, from among the plurality of analyzers (Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “selecting the algorithm 304 (“analyzer”) from library 490 (“holding unit”) based on the classification of the odor data).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “odor sensor” of Fink into the invention of Tanaka. The (Fink, Abstract)

Regarding Claim 9, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 8, 
wherein analysis condition information specifying an odor analysis target is transmitted from the terminal apparatus to the computer (Fink, Abstract, Air near the surgical tool is collected and fed into the electronic odor sensor. The odor is analyzed by the sensor and a signal fed back based on the analysis), and 
the analyzer is selected, based on the analysis condition information (Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “selecting the algorithm 304 (“analyzer”) from library 490 (“holding unit”) based on the classification of the odor data”).  

Regarding Claim10, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 9, 
wherein the analysis condition information further includes accuracy information specifying an accuracy at which to perform analysis and environment information specifying an environment around the odor sensor (Tanaka, [0058]: The environmental classification of sensor data can also include additional input from audio or video data analysis. Analysis of background sounds can often be used to assist in the accurate determination of the location or social setting of the wearable device).  

Regarding Claim 11, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 10, 
wherein the environment information specifies at least one of or both of temperature and humidity around the odor sensor, as the environment around the odor sensor (Tanaka, [0015]: The environment sensor data such as temperature can be considered within the context of the sensor data obtained from a particular user of a wearable device and the programmed functions of the device).  

Regarding Claim 12, Tanaka-Fink the non-transitory computer-readable recording medium according to claim 9, 
wherein, in a case where the odor analysis target originates from a user, the analysis condition information includes personal information of the user (Tanaka, [0031]: a wearable device can be configured to sense and process characteristics that include, but are not limited to, a wearer's physical characteristics such as gender, weight, height, body temperature, skin temperature, heart rate, respiration, blood sugar level, blood glucose level, stress/fatigue, galvanic skin response, ingestion (protein), digestion rate, metabolic rate,… etc.).  

Regarding Claim 13, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 8, 
wherein one or more odor analysis targets are designated by an application program that is executed in the terminal apparatus, and analysis condition information specifying the designated one or more odor analysis targets is transmitted from the terminal apparatus to the computer (Tanaka, [0054]: the raw or processed data from one or more sensors is transmitted to a remote computer 540; Fink, Abstract: The odor is analyzed by the sensor).  

Regarding Claim 14, Tanaka discloses a non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer for collecting sensor data from an (Tanaka, [0079]: A method is performed by executing programming on at least one computer processor, said programming residing on a non-transitory medium readable by the computer processor; FIG.4, smart wearable device 400, a processing module 410, video sensor 430, a motion sensor 440, a temperature sensor 450, a GPS location sensor 460 and a clock 470, [0052]: The wearable device 400 (“terminal”) has one or more sensors acquiring biological or physical data from a wearer of the wearable device that are connected with a processing module 410 for sensor data processing and storage. An array of environmental sensors such as video sensor 430, a motion sensor 440, a temperature sensor 450, a GPS location sensor 460 and a clock 470, etc. are used to sense the environmental conditions of the wearable device): 
collecting the sensor data (Tanaka, FIG.4, smart wearable devices 400, [0053]: collects sensor data from one or more of the sensors); 
in a case where an analyzer capable of analyzing a designated (Tanaka, FIG.4, library 490, [0053]: processing module 410 compares the collected sensor data with a library 490 to give a classification to the acquired data; FIG.4, remote computer 540, [0054]: the raw or processed data from one or more sensors is transmitted to a remote computer 540 (“server”) for classification; FIG.3, the wearable smart device 104-1, new algorithm 304, [0050]: the smart wearable device 104-1 (“terminal”), can match capabilities of the sensor input to any corresponding algorithms (”analyzer”) readily available to the wearable smart device 104-1 that are relevant for performing the appropriate task. If the smart wearable device 104-1 cannot match features of the sensor input to corresponding algorithms present on the wearable smart device 104-1, the smart wearable device may automatically request a new algorithm 304 (“analyzer”). It is obvious for one of ordinary skill in the art to incorporate library 490 (“holding unit”) to remote computer 540 by “transmitting the raw or processed data from one or more sensors to a remote computer 540 (“server”) for matching capabilities of the sensor input to any corresponding algorithms (”analyzer”); and selecting the algorithm 304 (“analyzer”) from library 490 (“holding unit”) based on the matching capabilities of the input sensor data, and transmitting the selected algorithm 304 (“analyzer”) to smart wearable device 400 (“terminal”)), acquiring the analyzer transmitted thereto; 
executing analysis processing of the designated (Tanaka, [0065]: The algorithm (“analyzer”) is configured itself to perform the task and operate in the context); and 
(Tanaka, [0065]: The algorithm (“analyzer”) is configured itself to perform the task and operate in the context).  
However, Tanaka does not disclose
in a case where an analyzer capable of analyzing a designated odor analysis target is transmitted to a terminal apparatus from a server apparatus that holds a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data;
executing analysis processing of the designated odor analysis target, by applying the acquired analyzer to the collected sensor data.
Fink discloses
in a case where an analyzer capable of analyzing a designated odor analysis target is transmitted to a terminal apparatus from a server apparatus that holds a plurality of analyzers for analyzing specific odor analysis targets by analyzing the sensor data (Fink, FIG.1, odor sensor 301, [0029]: collecting, by odor sensor 301, odor (e.g., particles in the air or gas) of a person. The odor is analyzed by the sensor and a signal fed back based on the analysis. Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “matching the capabilities of the odor sensor input to any corresponding algorithms (”analyzer”) by the remote computer 540 (“server”)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “odor sensor” of Fink into the invention of Tanaka. The suggestion/motivation would have been to incorporate odor sensor as one or more sensors acquiring biological or physical data from a wearer of the wearable device to analyze the odor and a signal fed back based on the analysis (Fink, Abstract)

Regarding Claim 15, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 14, wherein the program further includes instructions that cause the computer to carry out: 
receiving a designation of one or more odor analysis targets, and generating analysis condition information specifying one or more substances that serve as the designated one or more analysis targets (Fink, Abstract, Air near the surgical tool is collected and fed into the electronic odor sensor. The odor is analyzed by the sensor ); and 
transmitting the generated analysis condition information to the server apparatus (Combined Tanaka, [0050, 53-54]-Fink, [0029] teaches or suggests “selecting the algorithm 304 (“analyzer”) from library 490 (“holding unit”) based on the classification of the odor data”).  

Regarding Claim 16, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 15, wherein the program further includes instructions that cause the computer to carry out: 
generating environment information specifying an environment around the odor sensor (Tanaka, [0058]: The environmental classification of sensor data can also include additional input from audio or video data analysis), 
a designation of an accuracy at which to perform analysis is received, and analysis condition information further specifying the designated accuracy at which to perform analysis is generated (Tanaka, [0058]: Analysis of background sounds can often be used to assist in the accurate determination of the location or social setting of the wearable device), and 
the environment information is added to the analysis condition information, and the analysis condition information to which the environment information is added is transmitted to the server apparatus (Tanaka, [0058]: Analysis of background sounds can often be used to assist in the accurate determination of the location or social setting of the wearable device).  

Regarding Claim 17, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 16, wherein, environment information specifying at least one of or both of temperature and humidity is generated, from sensor data output by a sensor that measures at least one of temperature and humidity around the odor sensor (Tanaka, [0015]: The environment sensor data such as temperature can be considered within the context of the sensor data obtained from a particular user of a wearable device and the programmed functions of the device).  

Regarding Claim 18, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 15, 
wherein, in the case where the odor analysis target originates from a user, input of personal information of the user is received, and analysis condition information further specifying the received personal information is created (Tanaka, [0031]: a wearable device can be configured to sense and process characteristics that include, but are not limited to, a wearer's physical characteristics such as gender, weight, height, body temperature, skin temperature, heart rate, respiration, blood sugar level, blood glucose level, stress/fatigue, galvanic skin response, ingestion (protein), digestion rate, metabolic rate,… etc.).  

Regarding Claim 19, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 15, wherein the program further includes instructions that cause the computer to carry out: 
executing an application program (Tanaka, [0065]: The algorithm (“analyzer”) is configured itself to perform the task and operate in the context), and 
when a designation of one or more odor analysis targets by the application program is received, analysis condition information specifying the designated one or more odor analysis targets is generated (Tanaka, [0065]: The algorithm (“analyzer”) is configured itself to perform the task and operate in the context).  

Regarding Claim 20, Tanaka-Fink discloses the non-transitory computer-readable recording medium according to claim 14, 
wherein, a level of the odor analysis target is estimated from the result of the analysis processing (Tanaka, [0060]: the wearable device can be programmed to determine which of two or three bands the wearer's pulse rate fits within and generate a tone or haptic response specific to that particular band), and   
information indicating the estimated level is displayed on a screen, as the information indicating the result of the analysis processing (Tanaka, [0060]: the wearable device can be programmed to determine which of two or three bands the wearer's pulse rate fits within and generate a tone or haptic response specific to that particular band).   

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Blackley, US 2016/0363582 A1, “Apparatus i.e. breath analysis apparatus, for sharing and comparing data related to analysis of breath, has vaporizer component for vaporizing vaporizable material to create vapor, and vapor output for expelling vapor for inhalation by user”.
Homer, US 2011/0119769 A1, “Rechargeable media distribution and play system provides customer player program for accessing received data files, in which player program meters access to data files as limited by authorization“.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446